Westbrook, J.:
I concur in the foregoing opinion. It is trae that the basis of an action of this character is loss of services, but it is only the basis. The damages recoverable are identical with those which follow a breach of promise to marry. Wade v. Kalbfleisch (58 N. Y., 282), is, therefore, directly in point, and the remarks of Church, Ch. J., in that case (pp. 286, 287), as to allowing a recovery for some of the damages allowable in an action of that kind, and not for others, answer the-argument that in this.case the recovery could be confined to the injury resulting from simple loss of services.